Citation Nr: 1336592	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar spine and/or right knee disabilities.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1987 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2012, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  During the processing of the remand directives, the Veteran submitted a June 2012 statement in which he stated his desire to withdraw his appeals with regard to service connection for a right ankle disability and entitlement to a finding of total disability based on individual unemployability (TDIU).  The RO acknowledged the withdrawals in August 2012 correspondence; those issues are therefore no longer considered to be on appeal.  

The Veteran initially requested a hearing before a Veterans Law Judge, to be held via videoconference, but he withdrew that request in May 2009.  The Veteran has also submitted additional evidence and argument since the most recent, May 2013 supplemental statement of the case, and has waived initial RO consideration of those submissions.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  No current left knee disability was first manifested on active duty service, and the weight of the evidence is against a finding that any current disability is related to military service or due to or aggravated by the service-connected lumbar spine or right knee disabilities.

2.  Prior to February 7, 2012, the lumbar spine disability was manifested by no worse than limitation of motion in flexion to 40 degrees and a combined range of motion of 150 degrees; there was no ankylosis of any spinal segment or showing of incapacitating episodes.

3.  From February 7, 2012, to February 11, 2013, the lumbar spine disability was manifested by no worse than limitation of motion to 20 degrees in flexion; there was no ankylosis of any spinal segment or showing of incapacitating episodes.

4.  Since February 11, 2013, the lumbar spine disability has been manifested by no worse than limitation of motion in flexion to 50 degrees and a combined range of motion of 160 degrees; there is no ankylosis of any spinal segment or showing of incapacitating episodes.

5.  There is no radiculopathy or other neurological impairment related to the service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an increased, 40 percent evaluation, but not higher, for degenerative disc disease of the lumbar spine have been met solely for the period between February 7, 2012, and February 11, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for a rating in excess of 20 percent are not met for the period of time covered by the claim that is prior to February 7, 2012, or after February 11, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  April 2008, December 2008, April 2011, and August 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran during the course of the appeal.  Examiners made all required clinical findings necessary for application of the rating schedule, or provided an explanation for any omissions.  Requested medical opinions were offered along with supporting rationales.  The examinations of record are adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis is a listed chronic disease; the presumptive period is one year following separation from service.  

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has alleged that a current left knee disability is caused or aggravated by his service-connected lumbar spine or right knee disabilities.  He refers to altered gait and posture mechanics which have placed additional stresses on the left knee.

The Board notes that service connection for right knee osteoarthritis was granted in a February 2007 rating decision as secondary to the service-connected lumbar spine disability, based on the Veteran's reports of favoring the right knee.

Service treatment records (STRs) show no reports of any injury to the left knee.  In May 1988 and again in September 1991, the Veteran did complain generally of pain in his knees, as part of systemic complaints related to respiratory or flu-like illnesses.  No specific knee-related injury or condition was diagnosed.  The Veteran was discharged in June 1995 following a Physical Evaluation Board which found him unfit for duty due to his low back disability.  No mention was made of knee impairments at his evaluation for separation.

Soon after discharge, a VA general medical evaluation was performed in August 1995.  The examiner noted the lower extremity joints had full motion, and no inflammation or effusion.

Private treatment records from Dr. M at Oceanway MC for the period of February 2007 to April 2008 reveal that in June 2007, the Veteran reported having left knee pain for six months; he reported low back pain for 10 years.  The listed impression is left knee pain (L[ow] B[ack] P[ain]), internal derangement.  A note indicates that the left knee was x-rayed, but the available private records do not reflect the imaging report or the results.  OMC records through April 2008 continue to document complaints of low back pain, but there are no further references to left knee problems.

A VA examination was conducted in August 2008, the claims file was reviewed in conjunction with the examination.  The Veteran complained of bilateral knee pain, and stated that his left knee was worsening secondary to stress from his back and right knee.  The right knee was more painful than the left; stiffness, weakness, and a giving way sensation were also present.  He had occasional flare-ups in the left knee, marked by increased pain.  The examiner noted "questionable gout" in the Veteran's medical history, but no work-up for this had been done.  On physical examination, tenderness along the lateral aspects of both knees was noted, with edema and guarding.  There was no evidence of spasm, weakness, fatigue, heat, redness, or instability.  The Veteran was observed to have a right-sided limp while walking and favored the left side in weight bearing.  However, there was no abnormal wear pattern on his shoes, callus formation, or skin breakdown.  Measured range of motion was from 0-120 degrees, with no instability of the ACL or PCL.  MCL, LCL, and McMurray testing could not be accomplished secondary to complaints of pain with palpation.  Repetitive motion testing caused no additional functional impairment.  The examiner stated he could not describe the impact of a flare-up of symptoms without speculation.  The examiner stated that "imaging from 6/18/07 of the left knee...demonstrated osteoarthritis."  [This is the date of his complaints and treatment at OCM.]  The examiner opined that it was less likely than not that left knee osteoarthritis and edema were secondary to the low back or right knee disabilities.  He stated that "one could argue that arthritis is a common disease of aging" and that there appeared to be indications of systemic gout which required development.  The doctor commented that the Veteran's complaints of significant tenderness to palpation were "unexplainable" and "out of proportion to the arthritis seen on imaging."

Private and VA treatment records through April 2013 reflect no specific complaints of left knee problems, other than are noted above in June 2007.  In March 2011, Mr. DS, a private physician's assistant, specifically noted no joint deformity, heat, swelling, erythema, or effusion in the left knee, and commented that the range of motion was full.  A November 2012 VA note reflects that the Veteran was informed that x-rays of the left knee were completely normal, and only minimal arthritis changes were seen on the right.

At a February 2012 VA examination, the examiner was unable to examine the left knee.  [D]ue to the extreme tenderness, this examiner is not able to put a finger on the left knee without the Veteran crying out in pain, and moving his left knee away from the examiner."  The left knee exhibited no erythema or edema on visual inspection.

The most recent VA examination was conducted in February 2013, at which time the claims folder was reviewed.  The Veteran reported that he had pain and swelling of the left knee with use, and that x-rays had shown mild arthritis.  Problems began three or four years prior, when the left knee began swelling and hurting.  He attributed this to his right knee, as he put all the pressure on his left side to avoid right knee pain.  The examiner noted the 2012 x-rays which showed a normal left knee.  Testing showed full extension of the left knee, but limitation of flexion to 120 degrees, by pain.  Repetitive motion testing resulted in no additional functional impairment.  No tenderness was noted on examination, but the left knee showed mild instability.  The Veteran reported occasional use of a brace, when going out somewhere like grocery shopping.  The examiner commented that the subjective complaints by the Veteran were "way out of proportion" to the objective findings, and she felt the Veteran put forth a poor effort during the examination.  The left knee was objectively normal.  She opined any current left knee condition was less likely than not related to service, or caused or aggravated by a service-connected low back or right knee disability.  She noted that STRs contained no indication of left knee injury; the 1988 and 1991 complaints were part of whole body problems related to infections.  There was no objective evidence of any specific pathology of the left knee which could have been caused by the service-connected disabilities; she listed a left knee strain four years prior as the sole past diagnosis, and found no arthritis.  The examiner did not identify a current disability.  Further, there was no objective evidence of a mechanism (significant gait pattern abnormality, lurching, or leg length discrepancy, for example) which resulted in or aggravated any left knee condition or symptoms.

The evidence of record reflects some dispute over the presence of a current left knee disability.  Although the Veteran competently reports left knee symptomatology, private and VA treatment records reflect no ongoing complaints or treatment.  Further, two of the three VA examiners have stated that the Veteran's subjective complaints cannot be reconciled with objective findings.  The third was prevented from doing any left knee examination by complaints of exquisite pain with any contact whatsoever.  

It is clear that the Veteran did sustain an injury in 2007, and was treated for such.  The Board also notes that one VA examiner has interpreted this private treatment as showing arthritis of the left knee.  However, the imaging reports of record do not show that the Veteran has arthritis of the joint.

The Board need not settle the question of the appropriate diagnosis, however, because whatever the current disability, if any, the overwhelming weight of the evidence is against a finding of a nexus to service or a service-connected disability.

First, neither direct nor presumptive service connection is warranted.  As is noted by VA examiners, particularly in February 2013, there is no evidence or allegation of a left knee injury during active duty.  References to knee pain in service regard general aches and pains related to illness, which resolved completely, as shown by the comprehensive evaluation at discharge.  Further, there is no evidence or allegation of any left knee problem within the first year following service.  The earliest reference to left knee difficulties is in June 2007, when the Veteran reported onset in approximately January 2007.  He has consistently dated his left knee problems from this period.  Accordingly, even assuming that arthritis is the correct diagnosis, service connection on a presumptive basis is not available.

Turning to the Veteran's primary allegation, that left knee problems are secondary to service-connected back or right knee disabilities, the Board finds that the competent and credible evidence of record is against the claim.  No private doctor has offered a nexus opinion on the left knee.  Two VA examiners have rendered nexus opinions.  The first, from August 2008, is ascribed little weight.  The examiner's rationale for his negative opinion is simply inadequate.  The fact that many older people have arthritis is not on its face relevant to the current claim; the examiner failed to indicate whether the Veteran's age qualified him as part of the affected group.  Further, the speculation that there might be a systemic joint disease does not address the requested nexus opinion.

The February 2013 examiner, however, offered a negative nexus opinion with a well-explained rationale and reference to the specific facts of the Veteran's case.  She noted the lack of specific injury and the absence of any pathology which indicated an appropriate current diagnosis.  Most importantly, she observed that even if there were a current left knee disability, neither the low back nor right knee disabilities had resulted in any dysfunction, such as a limp or altered weight bearing, which could have caused or aggravated the left knee.

The Veteran has expressed his own opinion regarding the nexus; he steadfastly believes that his service-connected disabilities have resulted in or contributed to left knee problems.  However, the Veteran is not competent to offer such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not an observable cause and effect relationship he reports.  Layno v. Brown, 6 Vet. App. 465 (1994).  Instead, a nexus opinion here relies upon application of specialized medical knowledge and training, particularly regarding biomechanics, which the Veteran simply does not possess. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the relationship between the left knee and other disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The nexus question here is too complex for a lay person.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Therefore, the sole competent, credible, and adequate nexus opinion of record is against the claim.  There is no doubt to be resolved, as the weight of the evidence is against the claim.  Service connection for a left knee disability is not warranted.

Increased Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As is discussed below, staged ratings are appropriate in this case.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently evaluated under the criteria of Code 5243, for intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has described periods of flare-ups of low back pain and related impairment, and has described heightened levels of interference with his daily activities, he has not alleged that his service-connected lumbar spine disability has been incapacitating at any point.  Further, no private or VA care provider has prescribed bed rest as treatment for the back.  Therefore, application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate here.

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, which has been applied here, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Private and VA treatment records reveal complaints of low back pain throughout the appellate period.  Records from OMC indicate that back pain became more consistent, as opposed to episodic, in early 2008.  The Veteran also began to complain of radiating pain in his lower extremities.  A March 2008 MRI showed dessication and disc bulging or protrusion at L5-S1 and L4-L5.  No significant nerve root impingement was shown.  An April 2008 nerve conduction study was conducted; the computer results indicated that mild left L5 and right S1 radiculopathies should be considered. 

At the August 2008 VA examination, the Veteran reported that his back pain, present for 10 to 11 years, had begun to worsen.  His pain was mainly in the low back paraspinal muscles, radiating to the right leg.  He complained of stiffness and intermittent numbness.  A few times a week, he reported flare-ups of severe pain, which would last for up to two days.  Weather changes impacted his back, but he denied weight loss, falls, fevers, dizziness, vision disturbances, weakness, erectile dysfunction, or bowel or bladder complaints related to the back.  He could walk about 100 feet or stand for five minutes before having to rest; he could not sit for extended periods.  Medications provided some symptom relief, and he used a cane as well.  He denied incapacitating episodes, although he had missed substantial work time.  On physical examination, tenderness and spasm of the low back paraspinal muscles was noted.  There was no weakness, and posture was upright.  The Veteran did show a right-sided limp when walking.  No ankylosis was noted.  Range of motion testing showed 40 degrees of flexion and 10 degrees of extension.  Lateral flexion and lateral rotation were each to 25 degrees bilaterally.  The Veteran stated there was pain throughout all motions.  Repetitive motion testing was accomplished, with no changes in function.  There was no weakness, fatigue, or incoordination.  As there was no current flare-up of symptoms, the examiner could not speculate regarding the possible level of functional impairment during one.  Muscle tone and bulk was normal, and sensation was intact.  Degenerative disc disease was diagnosed, though the examiner stated there was no evidence of radiculopathy on examination.  

In December 2009, the Veteran sought private emergency treatment for acute low back pain suffered after a recent injury; he "took a bad step" and nearly fell, as shown in private treatment records.  His pain prevented him from standing upright or flexing to touch his toes; he could not walk or sit comfortably.  He had difficulty climbing on the examination table.  Sensation and motor control were intact, and straight leg testing was negative.  Spasm was diagnosed, and a trigger point injection given.  

In March 2011, the Veteran was privately treated for complaints of radiating low back pain.  He described his symptoms as moderate.  He complained of tenderness, decreased mobility, and aching pain.  He stated his right leg had begun giving out six weeks prior.  On examination, the lower back was tender to palpation in the paraspinal muscles.  Range of motion was decreased.  EMG testing was performed, which purportedly showed evidence of "an axonal neuropathy of bilateral lower extremities with prolonged right peroneal and tibial F-waves as well as a prolonged right H-reflex study."  The Veteran complained to several private doctors of continued, constant sharp pain in his low back, with pain in his legs, in June and July 2011.  His primary care doctor noted that the lower lumbar area was moderately tender to palpation.  Peripheral neuropathy from the back was suspected.  A spine specialist noted the lumbar examination, with localized tenderness on palpation, was consistent with lumbar facet and sacroiliac joint complex related pain.  Range of motion was "fair," but both extension and flexion were painful.  Lumbar spondylosis with mixed lower back pain, degenerative disc disease, and left lower extremity sciatica were diagnosed.  A lumbar epidural steroid injection was administered in July 2011.

VA records show that in September 2011, the Veteran sought to establish primary care after losing private health insurance.  He complained of low back pain with radiation down the right side.  At an October 2011 VA physical therapy appointment following the Veteran's attendance at back school, the Veteran reported improvement of his pain with use of a brace.  Range of motion was reported to be to 50 percent in flexion, with pain.  Rotation was not possible, and extension was not tested.  Lateral flexion was to 10 percent with pain.  A back brace was issued.  In April 2012, he reported "significant" low back pain.  Complaints of low back pain continue through April 2013.

A VA examination was conducted on February 7, 2012.  The Veteran reported constant pain since a fall in service; his recent steroid injection had not helped, nor had a TENS unit.  Pain was so severe he could not cut his grass or do other chores.  No neurological abnormalities were noted.  Range of motion testing showed flexion to 20 degrees, limited by pain.  Extension was not possible because of pain.  Lateral flexion and rotation were each to 30 degrees bilaterally, with pain at the endpoints.  Repetitive motion testing could not be accomplished due to the Veteran's reports of "too much pain."  The examiner observed that subjective complaints appeared out of proportion to the objective examination findings.  

On February 11, 2013, the Veteran underwent another VA examination.  The Veteran reported that he had a constant sharp pain in his low back, and had for three or four years.  His back had "gone out" several times; these flare-ups appear reported once or twice a year.  He continued to take medication for pain.  On examination, flexion was to 50 degrees, and extension was to 10.  Lateral flexion was to 20 degrees bilaterally.  Pain was present at the endpoints of these motions.  Rotation was normal, to 30 degrees, without evidence of pain.  Repetitive motion testing was performed, with no change in functional ability.  Pain was the limiting factor.  There was no muscle spasm, and muscle strength and reflexes were normal.  Straight leg raising was negative, indicating no radiculopathy.  The Veteran did, however, complain of burning sensations in the lower extremities.  The examiner noted these were not in a radicular pattern and that there was no objective evidence of radiculopathy.  The Veteran did have a back brace he used for four or five hours at a time, especially at night.  The examiner commented that the subjective complaints seemed out of proportion in comparison to the objective clinical findings, and described the Veteran's effort on examination as poor.  She noted that although he reported reluctance to move his trunk on formal examination, he sat on the examination table flexed to greater than 60 degrees.

The examiner also reviewed the EMG and nerve conduction studies of record; she reported having over 30 years of experience in doing so as her primary specialty.  She opined that the data in the April 2011 study were not consistent with the conclusions drawn.  The test was made using a minimal number of inputs, and no "hallmark" signs of muscle fibrillation were shown.  She also maintained that the reviewer had misinterpreted or overstated test results.  "In short, there is no objective or reliable evidence of peripheral axonal neuropathy on the EMG study..., and certainly no evidence whatsoever of any [bilateral lower extremity] radiculopathy from this EMG report."  The examiner further stated that there was no evidence of radiculopathy on current examination, as muscle strength, development (no atrophy), and reflexes were all normal.  

In March 2013, a VA doctor addressed the validity of the April 2008 nerve conduction study (NCS).  He stated because no needle EMG was performed, the results were questionable, and a "diagnosis of radiculopathy cannot be made."  The NCS results could provide only a portion of the necessary information.  When used alone the NCS "results can be misleading and important diagnoses may be missed."

Prior to February 7, 2012, and from February 11, 2013 forward, the evidence of record is against a finding of entitlement to an evaluation in excess of 20 percent for a low back disorder.  Measured ranges of motion were 40 degrees in flexion (August 2008) and 50 degrees in flexion (February 2013), in excess of the 30 degrees or less required for assignment of a higher, 40 percent evaluation.  Examiners specified that there was no additional functional impairment beyond that measured, even upon consideration of the DeLuca factors.  Pain was limiting, but did not result in further reduction of the range of motion.  The Board has considered that the Veteran reports several instances of his back "going out." He also reported on one VA examination that he had flare-ups of pain but the examiner could not assess any functional impairment resulting therefrom as the Veteran was not having a flare-up at the time of the examination.  Private and VA records do not reflect frequent flares of pain and the Veteran has not indicated that flare-ups result in additional limitation of motion to 30 degrees or less.  

The Veteran asserts the records are incorrect, and do not reflect his actual degree of impairment.  Although the Veteran is competent to describe the symptoms he experiences and their impact on his functioning, Layno v. Brown, 6 Vet. App. 465 (1994), the Board must in this instance afford his assertions less weight.  Every examiner has commented that the Veteran appears to be exaggerating his subjective reports.  His complaints are inconsistent with objective findings, and one examiner noted that behaviors when being actively tested varied from those when shifting position or being observed.  Private records, where the Veteran describes symptoms seeking treatment instead of compensation, show greater consistency.  Pain is most definitely present, and is a limiting factor, but the Board must determine that the objective evidence of impairment is more probative of the evaluation question.

Because at no time prior to February 7, 2012, or from February 11, 2013 forward are the criteria for an evaluation in excess of 20 percent met, the claim must be denied for those periods.

However, the February 7, 2012, examination showed a limitation of flexion to 20 degrees, less than the required 30 degrees necessary for assignment of a 40 percent evaluation.  Although the examiner did indicate exaggeration on the examination with regard to subjective complaints, he did not state that the measured range of motion obtained was invalid.  The Schedule therefore requires assignment of the increased evaluation beginning February 7, 2012, the earliest date on which factual entitlement to the benefit sought is shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 3.400(o)(2).

However, as is discussed previously, as of the next VA examination, on February 11, 2013, the range of motion had again increased, and exceeded that necessary for the higher evaluation.  Entitlement to the 40 percent evaluation therefore ends as of that date.  As the assignment of an increased evaluation, and then its reduction, is a retroactive action, and not a prospective one, the provisions regarding reduction are not applicable.  38 C.F.R. § 3.105; Singleton v. Shinseki, 23 Vet. App. 376 (2010); see Reizenstein v. Peake, 22 Vet App 202 (2008) aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009). 

The Board has considered whether separate evaluations are possible for any neurological manifestations of the low back; the Veteran has alleged radiating pain and numbness in the lower extremities.  However, objective testing, as discussed by the February 2013 and March 2013 examiners, is medically insufficient to justify any neurological diagnoses.  The Veteran has subjectively reported radicular symptoms, and some doctors have endorsed his complaints as consistent with neurological manifestations.  However, the VA examiner conducted an examination, reviewed the history and provided a complete explanation for the finding that the Veteran does not have an associated neurologic abnormality.  In light of the well explained negative opinion of the February 2013 VA examiner, an expert in identifying such conditions, the Veteran's competent lay allegations and other evidence to the contrary are outweighed.  No separate objective manifestations subject to compensation are demonstrated.

Consideration has also been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria for evaluation of the spine are adequate in this case.  Together with the DeLuca factors, they fully consider the limitations of motion and consider the functional impacts of pain, as reported by the Veteran.  Higher evaluations are available for greater levels of disability.  As the Schedule is adequate, further discussion of extraschedular evaluation is not required.



ORDER

Service connection for a left knee disability is denied.

An increased, 40 percent evaluation for degenerative disc disease of the lumbar spine is warranted from February 7, 2012, to February 11, 2013, is warranted; to this extent only, the appeal is granted.

An evaluation in excess of 20 percent, for the periods of time covered by this claim that are prior to February 7, 2012 and after February 11, 2013, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


